DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tout et al (U.S. Patent Publication 2014/0146394) in view of Starner et al (U.S. Patent Number 8,228,315).
With regard to independent claim 1, although Tout et al discloses eyewear having alterable aesthetic capabilities (an intended use), said eyewear (Figures 1A-C, 2A, 2B, 3, 7) comprising: a lens support (Figure 1A) including: a frame (Figure 1A, element 115) including a pair of rims (support structure, Figure 1A and page 2, paragraph [0030]) and a bridge (Figure 1A, element 104) being attached to and extending between the rims (Figure 1A); a first temple (Figure 1A, element 102l) being attached to one of the rims and a second temple (Figure 1A, element 102r) being attached to another one of the rims (Figure 1A); a pair of lenses (Figure 1A, elements 1161, 116r, 1181 and 118r) being mounted to the frame wherein each of the rims engages one of the lenses (Figure 1A); a light source (Figure 1A, element 120) being mounted on the lens support, the light source illuminating perimeter edges of the lenses when the light source is turned on (arrows show ray path from 1201r towards edge of lenses, optically coupled, Figure 
With regard to dependent claim 2, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tout et al further teaches such eyewear wherein the light source is configured to have an adjustable intensity (scene mapping engine, Figure 3, element 306 adjusts for changes in light and shadow, page 8, paragraph [0083]).
With regard to dependent claim 3, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Tout et al further teaches such eyewear wherein the light source is configured to have a color that is changeable (3D mapping in color, page 9, paragraph [0090]).
With regard to dependent claim 4, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tout et al further teaches such eyewear wherein the light source is configured to have a color that is changeable (3D mapping in color, page 9, paragraph [0090]).
With regard to dependent claim 5 Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tout et al further teaches such eyewear wherein the light source includes light emitters mounted in the frame and being directed toward the perimeter edges of the lenses (ray path from elements1201 and 120r, Figure 1A).
With regard to dependent claim 6, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tout et al further teaches such eyewear wherein the lens support has at least some portions thereof being translucent and being illuminated by the light source when the light source is turned on (e.g., LCD, OLED or iLED which may be transparent or non-transparent, page 12, paragraph [0120]).
With regard to dependent claim 7, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, wherein Tout et al further teaches such eyewear wherein the light source includes light emitters being mounted in the temples to illuminate the temples when the light source is turned on (ray paths from element 120 in Figure 1A).
With regard to dependent claim 9, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, wherein Tout et al further teaches such eyewear wherein including a control assembly (Figure 1A, element 136) being in communication (Figure 1A, element 50) with the light source, the control assembly being actuated to turn the light source on and off (Figure 3, element 191), the control assembly being actuated to alter an intensity of the light source (Figure 3, element 306), the control assembly being actuated to alter a color of the light source (control circuitry, element 136 provides various electronics that support the other components of head mounted display device, Figure 1A, and page 3, paragraph [0039]).
With regard to dependent claim 10, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Tout et al further teaches such eyewear including a control assembly (Figure 1A, element 136) being in communication (Figure 1A, element 50) with the light source, the control assembly being actuated to turn the light source on and off (Figure 3, element 191), the control assembly being actuated to alter an intensity of the light source (Figure 3, element 306).
With regard to dependent claim 11, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tout et al further teaches such eyewear including a control assembly (Figure 1A, element 136) being in communication (Figure 1A, element 50) with the light source, the control assembly being actuated to turn the light source on and off (Figure 3, element 191).
With regard to dependent claim 12, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tout et al further teaches such eyewear including a control assembly (Figure 1A, element 136) being in communication (Figure 1, element 50) with the light source, the control assembly being actuated to turn the light source on and off (Figure 3, element 191), the control assembly being in communication (Figure 1A, element 50) with the projector, the control assembly being actuated to turn the projector on or off (Figure 3, element 195).
With regard to dependent claim 13, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Tout et al further teaches such eyewear wherein the control assembly includes: an actuator (Figure 1A, elements 113,132, 144) being mounted on the lens support, the actuator being positioned on the first temple (Figure 1A); a control circuit (Figure 1A, element 210) being electrically coupled to the actuator; and a power source (Figure 1A, element 239) being electrically coupled to the control circuit (Figures 1A and 3).
With regard to dependent claim 14, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 13, wherein Tout et al further teaches such eyewear wherein the control assembly includes a memory module (Figure 1A, element 244) being electrically coupled to the control circuit, the memory module having stored images thereon for projection by the projector (storing processor readable data including graphics, or Figure 3, element 326 and page 3, paragraph [0039]).
With regard to dependent claim 15, Tout et al in view of Starner et al teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 9, wherein Tout et al further teaches such eyewear wherein the control assembly includes: an actuator (Figure 1A, elements 113,132, 144) being mounted on the lens support, the actuator being positioned on the first temple (Figure 1A); a control circuit (Figure 1A, element 210) being electrically coupled to the actuator; and a power source (Figure 1A, element 239) being electrically coupled to the control circuit (Figures 1A and 3).
With regard to independent claim 16, although Tout et al discloses eyewear having alterable aesthetic capabilities (an intended use), the eyewear (Figures 1A-C, 2A, 2B, 3 and 7) comprising: a lens support (Figure 1A) including: a frame (Figure 1A, element 115) including a pair of rims (support structure, Figure 1A and page 2, paragraph [0030]) and a bridge (Figure 1A, element 104) being attached to and extending between the rims (Figure 1A); a first temple (Figure 1A, element 1021) being attached to one of the rims and a second temple (Figure 1A, element 102r) being attached to another one of the rims (Figure 1A); a pair of lenses (Figure 1A, elements 1161, 116r, 1181 and 118r) being mounted to the frame wherein each of the rims engages one of the lenses (Figure 1A); a light source (Figure 1A, element 120) being mounted on the lens support, the light source illuminating perimeter edges of the lenses when the light source is turned on (arrows show ray path from element 1201r towards edge of lenses, optically coupled, Figure 1A and page 2, paragraph [0027]), the light source being configured to have an adjustable intensity (scene mapping engine Figure 3, element 306 adjusts for changes in light and shadow, page 8, paragraph [0083]), the light source being configured to have a color that is changeable (3D mapping in color, page 9, paragraph [0090]); the light source including light emitters mounted in the frame and being directed toward the perimeter edges of the lenses (ray path from elements 1201 and 120r in Figure 1A); the lens support having at least some portions thereof being translucent and being illuminated by the light source when the light source is turned on (e.g., LCD, OLED or iLED which may be transparent or non-transparent, page 12, paragraph [0120]); the light source including light emitters being mounted in the temples to illuminate the temples when the light source is turned on (ray paths from element 120 in Figure 1A); a projector (Figure 1A, elements 1251 and 125r) being mounted on the lens support (Figure 1A), the projector being configured to project an image directed upwardly from the rims (3D images, elements 202a, 202c, 202d projected upward from rims, Figure 2A); a control assembly (Figure 1A, element 136) being in communication with the light source (Figure 1A, element 50), the control assembly being actuated to turn the light source on and off (Figure 3, element 191), the control assembly being actuated to alter an intensity of the light source (Figure 3, element 306), the control assembly being actuated to alter a color of the light source (control circuitry, Figure 1A, element 136 provides various electronics that support the other components of head mounted display device, Figure 1A, and page 3, paragraph [0039]); the control assembly being in communication (Figure 1A, element 50) with the projector, the control assembly being actuated to turn the projector on or off (Figure 3, element 195); the control assembly including: an actuator (Figure 1A, elements 113, 132,144) being mounted on the lens support, the actuator being positioned on the first temple (Figure 1A); a control circuit (Figure 1A, element 210) being electrically coupled to the actuator; a power source (Figure 1A, element 239) being electrically coupled to the control circuit; and a memory module (Figure 1A, element 244) being electrically coupled to the control circuit, the memory module having stored images thereon for projection by the projector (storing processor readable data including graphics, or element 326, Figure 3 and page 3, paragraph 0039), Tout et al fails to explicitly teach and that projector being mounted on an upper surface of the bridge of the frame of the lens support.  In a related endeavor, Starner et al teaches eyewear (Figure 2, element 200) comprising a single projector mounted the frame of the lens support (Figure 2, element 210) and further teaches, or at the very least suggests, the projector may be mounted on the upper surface of the bridge of the frame of the lens support between the pair of rims, the projector configured to project an image directly upwardly from the rims (column 6, liens 58-63, wherein Starner et al states “the laser projector may be mounted…on other areas of the pair of eyeglasses” and “may be oriented to project images in a direction in which the user is looking”), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyewear, as taught by Tout et al, with the image projector, as taught by Starner et al, to provide a virtual input device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
09 February 2022